     Case 2:17-cv-00627-ECM-JTA Document 43 Filed 07/17/20 Page 1 of 1




                   IN THE DISTRICT COURT OF THE UNITED STATES
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

LARRY ROGER BAISDEN, II, #298382,                )
                                                 )
      Plaintiff,                                 )
                                                 )
      v.                                         ) CIVIL ACT. NO. 2:17-cv-627-ECM
                                                 )               (WO)
CORIZON, LLC, et al.,                            )
                                                 )
      Defendants.                                )

                                 OPINION and ORDER

       On June 25, 2020, the Magistrate Judge entered a Recommendation (doc. 39) to

which no timely objections have been filed. After an independent review of the file and

upon consideration of the Recommendation, it is

       ORDERED as follows that:

       1.    the Recommendation of the Magistrate Judge is ADOPTED;

       2.    the Defendants’ motion to dismiss (doc. 13) is GRANTED to the extent

that the Defendants seek dismissal of this case due to the Plaintiff’s failure to properly

exhaust an institutional remedy prior to filing suit;

       3.    this case is DISMISSED without prejudice under 42 U.S.C. § 1997e(a).

      A separate Final Judgment will be entered.

      Done this 17th day of July, 2020.


                                         /s/ Emily C. Marks
                                   EMILY C. MARKS
                                   CHIEF UNITED STATES DISTRICT JUDGE
